648 S.E.2d 847 (2007)
STATE of North Carolina
v.
Alfredo Martinez BRACAMONTES and Jose Ivan Bracamontes Cruz.
No. 47P07.
Supreme Court of North Carolina.
June 27, 2007.
Jose Ivan G. Cruz, pro se.
Harriet F. Worley, Assistant Attorney General, Thomas J. Keith, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed on the 23rd day of December 2007 by Defendant *848 (Cruz) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th day of June 2007."
HUDSON, J., recused.